DETAILED ACTION

Status of Claims
The following is an office action in response to the communication filed 12/29/2020.
Claims 1 and 6 have been amended.  
Claim 5 has been cancelled.
Claims 1-4 and 6-10 are currently pending and have been examined.  

Priority
The applicant’s claim for benefit of Provisional Patent Application Serial No. 62/317,287 filed 4/1/2016 has been previously received and acknowledged.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Response to Arguments
Applicant’s amendments and associated arguments, filed 12/29/2020, with respect to the objection to the claims have been fully considered and are persuasive.  The objection to the claims has been withdrawn. 
Applicant’s amendments and associated arguments, filed 12/29/2020, regarding the rejection of claims 1-10 under 35 U.S.C. §112(b), or 35 U.S.C. §112, second paragraph, have been fully considered and are persuasive.  The rejection of claims 1-10 under 35 U.S.C. §112(b), or 35 U.S.C. §112, second paragraph, has been withdrawn.
Applicant’s amendments and associated arguments, filed 12/29/2020, with respect to the rejection of claims 1-10 under 35 U.S.C. §101 have been considered but they are not persuasive.  
Applicant disagrees with the Examiner that any part of the claim recites an Abstract Idea falling into a Prong One category. Examiner respectfully disagrees. These limitations, as drafted, recite a process that, under its broadest reasonable interpretation, represents a commercial interaction (i.e. requesting and vehicle information in the generation of a vehicle record for valuation and dissemination to potential buyers, which amounts to an advertising, marketing or sales activity/behavior) and are therefore a method of organizing human activity. 
Applicant further argues that (i) claim 1 requires the use of a mobile device and servers, and includes the ability to have a plurality of users generated bids of a vehicle to generate an appraisal value, and that (ii) this has true practical application in the car sales industry, allowing for more accurate and rapid appraisals of vehicles. Therefore, Applicant contends that the present claims do not recite a judicial exception.  Examiner respectfully disagrees.
	The ability to have a plurality of user generated bids of a vehicle to generate an appraisal value is a commercial interaction (i.e. receiving bids to generate vehicle appraisals) and is therefore a method of organizing human activity.  Furthermore, the mobile device(s) and 
	The claim invokes computers as a tool to perform an existing process, and the increase in speed and efficiency (i.e. more accurate and rapid appraisals of vehicles) comes solely from the capabilities of the general purpose computer.  Claiming the improved speed or efficiency inherent with applying the abstract idea on a computer” does not provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).  Therefore, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Applicant’s amendments and associated arguments, filed 12/29/2020, with respect to the rejection of claims 1-10 under 35 U.S.C. §103 have been considered but are but are moot because the arguments do not apply to all of the references being used in the current rejection.


Claim Objections
Claim 1 is objected to because of the following informalities:  

Claim 1 recites “a first vehicle appraisal value” following by “the first appraisal value.”  This second limitation should likely recite “the first vehicle appraisal value” in order to be consistent with the antecedent basis established in the preceding claim language.

Appropriate correction is required.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1 of the USPTO’s eligibility analysis entails considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. 
Claims 1-4 and 6-10 are directed to a method (process).  As such, the claims are directed to statutory categories of invention.

If the claim recites a statutory category of invention, the claim requires further analysis in Step 2A. Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance is a two-prong inquiry. In Prong One, examiners evaluate whether the claim recites a judicial exception.  
Claim 1 recites limitations directed to abstract concepts, including obtain an image of a vehicle identification number (VIN) of the vehicle; transmitting the VIN to a system; receiving system information about the vehicle based on the VIN; confirming vehicle information based on the system information; rating the vehicle condition to create a vehicle record; transmitting the vehicle record to the system; receiving a first vehicle appraisal value from the system, wherein 
These limitations, as drafted, recite a process that, under its broadest reasonable interpretation, represents a commercial interaction (i.e. requesting and vehicle information in the generation of a vehicle record for valuation and dissemination to potential buyers, which amounts to advertising, marketing or sales activities/behaviors) and are therefore a method of organizing human activity. More specifically, other than reciting that the steps are executed by a mobile device and a server, nothing in the claim element precludes the aforementioned steps from practically being performed by a human
	
If the claim recites a judicial exception (i.e., an abstract idea enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance, a law of nature, or a natural phenomenon), the claim requires further analysis in Prong Two. In Prong Two, examiners evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
Claim 1 further recites the elements of a mobile device and a server.  In addition, the functions of the elements include the mobile device obtaining an image and the mobile device and the server sending/receiving/processing information.
The functions of the mobile device and the server are recited at a high level of generality, and, as applied, are tools used in their ordinary capacity to perform the abstract idea, and therefore amount to “apply it.”   As currently recited, the claimed computer components are merely invoked as tool to perform the abstract idea.  Accordingly, in combination, these 

If the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception, and requires further analysis under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
As discussed above, the additional elements amount to mere instructions to apply the exception using a mobile device and a server.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Similar to TLI Communications, the invention merely invokes computers as a tool to perform an existing process.  Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). 
Thus, even when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea.  
Claim 2 further recites wherein confirming the vehicle information is based on prompts from the mobile device to inspect one or more aspects of the vehicle.  The confirmation of vehicle information merely narrows the previously recited abstract idea limitations (i.e. confirming vehicle information in the generation of a vehicle record for valuation and dissemination to potential buyers, which amounts to advertising, marketing or sales 

Claim 3 further recites wherein rating the vehicle condition is based on prompts from the mobile device to assign a rating to one or more aspects of the vehicle. Assigning a rating to one or more aspects of the vehicle merely narrows the previously recited abstract idea limitations (i.e. receiving rating information in the generation of a vehicle record for valuation and dissemination to potential buyers, which amounts to advertising, marketing or sales activities/behaviors), which is a commercial interaction and therefore a method of organizing human activity. The further characterization of the prompts as being from the mobile device merely links the use of the judicial exception to a particular technical environment or field of use. Thus, even when viewed as an ordered combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and, subsequently, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea.  

Claim 4 further recites obtaining images of the vehicle in response to prompts from the mobile device. The function of obtaining images in response to prompts is recited at a high level of generality and, as applied, are tools used in their ordinary capacity to perform the abstract idea, and therefore amount to “apply it.”   Thus, even when viewed as an ordered combination, these additional elements do not integrate the abstract idea into a practical application because 

Claims 6 and 10 merely narrow the previously recited abstract idea limitations by further characterizing the one or more bids and the inspection. For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

Claim 7 recites wherein the one or more users each define an Agent, wherein an Agent is a software description of a vehicle of interest.  The definition of a vehicle of interest merely narrows the previously recited abstract idea limitations (i.e. receiving vehicle information from potential buyers, which amounts to advertising, marketing or sales activities/behaviors), which is a commercial interaction and therefore a method of organizing human activity. The further characterization of the description as a “software description” merely links the use of the judicial exception to a particular technical environment or field of use. Thus, even when viewed as an ordered combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and, subsequently, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea.  

Claim 8 recites wherein the system server compares the vehicle to a plurality of Agents and sends vehicle information to users who have defined an Agent matching the vehicle.  Comparing the vehicle to a plurality of Agents (i.e. vehicle descriptions) and sending vehicle information to users who have defined an Agent (i.e. vehicle description) matching the vehicle merely narrows the previously recited abstract idea limitations (i.e. matching potential buyers with vehicle information, which amounts to advertising, marketing or sales activities/behaviors) 

Claim 9 recites performing a detailed inspection of the vehicle based prompts from the mobile device. Performing a detailed inspection of the vehicle based prompts merely narrows the previously recited abstract idea limitations (i.e. receiving vehicle information in the generation of a vehicle record for valuation and dissemination to potential buyers, which amounts to advertising, marketing or sales activities/behaviors), which is a commercial interaction and therefore a method of organizing human activity. The further characterization of the prompts as being from the mobile device merely links the use of the judicial exception to a particular technical environment or field of use. Thus, even when viewed as an ordered combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and, subsequently, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea.  

Whilst not required per the 2019 PEG in view of the above analysis, the following is merely support for the assertion that the recited functions of the computing elements are “generic.”


With respect to limitations directed to sending and receiving data between the server and the user devices, the courts in OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network) and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network) found the functions of receiving or transmitting data over a network to be generic computing functions when they are claimed, as they are in this instance, at a high level of generality. See MPEP 2106.05(d).
With respect to the limitations directed to the display of prompts, as currently recited, the display of a prompt is merely a display function of a general purpose computers added post-hoc to an abstract idea, rather than a specific implementation of a solution to a problem in the software arts. Similar to TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48, wherein the courts found that displaying information was insufficient to show an improvement to technology, the display of a prompt is also insufficient to show an improvement to technology.  Therefore, as recited, the prompt(s) does not amount to significantly more than the abstract idea.  See MPEP 2105.05(a)
With respect to the limitations directed to the data processing functions and software agents, data processing steps directed to the implementation of the abstract concept(s) merely Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), merely programming a computer to perform generic computer functions does not automatically overcome an eligibility rejection. See MPEP 2106.05(b).

The specification for the instant claims recites that the system provides a way to quickly rate and grade a vehicle using a guided template on a device, thus creating a dynamic and real time valuation of that vehicle. 
The Federal Circuit has indicated that mere automation of manual processes or increasing the speed of a process where these purported improvements come solely from the capabilities of a general-purpose computer are not sufficient to show an improvement in computer-functionality. FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017). See MPEP 2106.04(a).
In addition, the courts have found that a business method being applied on a general purpose computer merely represent instructions to apply the exception because they do not more than merely invoke computers or machinery as a tool to perform an existing process. Therefore, as currently recited, the additional elements of the claim amount to nothing more than mere instructions to apply the exception using a combination of generic computer components. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more.  See MPEP 2106.05(f)).
Furthermore, similar to FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016), language specifying that the process steps are executed in a 







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claim 1 – 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marr 2012/0246036 A1) in view of Tadayon (U.S. Pub. No. 2009/0259505 A1) and further in view of Lutnick et al. (U.S. Publication No. 2011/0022542 A1).

Claim 1
	Marr discloses a system, method and computer readable medium for conducting a vehicle auction.  Marr discloses a method of appraising a vehicle comprising: using a mobile device (Marr [0014] the seller device 104 can be a wireless phone (e.g., an Apple iPhone, a feature phone, a smart phone or the like), a personal digital assistant (e.g., a Blackberry, a Palm Pilot, a Windows Mobile device or the like), or other suitable computing device) to: obtain an image of the vehicle identification number (VIN) of the vehicle (Marr [0018] a seller (e.g., an individual vehicle owner or a dealer) can use the seller device 104 to create an auction listing for the vehicle 116; Marr [0018] the software for the auction listing process can be executed from the seller device 104, wherein the software can be, for example, an application (or "app") that is downloaded from an online application marketplace such as that provided for the iPhone, Android, Blackberry and Palm wireless devices; Marr [0018] the seller can use the seller device 104 to obtain an image of the vehicle identification number (VIN) for the vehicle 116; Marr [0031]  a vehicle identification number (VIN) is obtained at a seller device, wherein the VIN can be obtained automatically by decoding an image of the VIN plate on a vehicle captured by an imaging device in the user device); transmitting the VIN to a system server (Marr [0020] once the VIN has been obtained at the seller device 104, the seller device 104 communicates the VIN to the server computer 102 via the link 118; Marr [0032] the VIN is transmitted to a server computer and one or more make, model and year specific option questions are obtained); receiving, from the system server, system information about the vehicle based on the VIN (Marr [0020] the server computer 102 can decode the VIN and determine the make, model and year of the vehicle based on the VIN; Marr [0032] the VIN is confirming vehicle information based on the system information (Marr [0020] the server computer 102 can then retrieve a list of specific option questions tailored to the determined make, model and year of the vehicle and transmit those questions to the seller device 104 (e.g. the server computer 102 can provide the make, model and year-specific questions to the seller device 114 one at a time and receive an answer before proceeding to the next question) [see also Marr [0044]]; Marr [0034] answers to the questions are obtained at the seller device); rating the vehicle condition using the mobile device to create a vehicle record (Marr [0021] in addition to providing answers to the make, model and year specific option questions, the seller can provide condition information (e.g., in the form of a standardized condition report having a fixed, predetermined format), wherein the condition information can be obtained by the seller device 104 as part of the auction listing process in which software in the seller device 104 steps the seller through a series of condition related questions in order to complete the standardized condition report, for example; Marr [0069] the server 102 also receives vehicle condition information, wherein the vehicle condition information can include an indication of any damage to the exterior of the vehicle, a rating of the interior of the vehicle (e.g., carpet, seats, headliner, door panels and dashboard), rating of Mechanical components (e.g., engine, transmission, air conditioner, brakes, exhaust, power windows/doors/locks, sound equipment, tires, mileage, etc.); transmitting the vehicle record to the system server (Marr [0024] once the vehicle listing information (e.g., condition, options, images, geographic location of the vehicle and other information) has been sent to the server computer 102, the server computer 102 can create a new offer listing and store the new listing information in a database coupled to the server computer 102); receiving a first vehicle appraisal value from the system server, wherein the first appraisal value is generated by the system server and is based on recent sales of similar vehicles (Marr [0036]-[0037], [0046], [0055], [0056] vehicle information is optionally obtained from an external source different than the seller, wherein the external information can include a price anchoring service to provide illustrations of recent sales of similar cars, which can be provided to the seller to help set reasonable sales price expectations [see also Marr [0086]-[0088]: receiving the vehicle condition assessment, vehicle demand information, economic condition information, etc.]; Marr [0089]-[0090] vehicle acquisition attractiveness is automatically determined and provided as output)]; transmitting the vehicle record to a plurality of users (Marr [0019] the dealer can "push" the listing to potential buyers via the system 100; Marr [0024], [0026], [0048] pushing the new listing to one or more buyer devices (106-110) each corresponding to a prospective buyer (e.g., a vehicle dealer); Marr [0053] a newly created vehicle auction listing is received at a buyer device); receiving one or more bids from the plurality of users (Marr [0025] the buyer devices (106-110) can be programmed to display the new listing in real-time or in non-real time and any buyer can place a bid or make an offer for the vehicle 116; Marr [0025] the bids can be conditioned on an inspection of the vehicle 116; Marr [0025] each bid is sent by the corresponding buyer device to the server computer 102, the server computer 102, in turn, can be programmed to record each bid and forwards the bids to the corresponding seller device 104; Marr [0025] the bids received by the seller device 104 can be displayed on a display device coupled to, or integrated with, the seller device 104; Marr [0038], [0049], [0057] any offers or bids received from the server are displayed on the seller device).
	
	Marr discloses receiving a first vehicle appraisal value from the system server, wherein the first appraisal value is based on recent sales of similar vehicles (Marr [0036], [0055]), but does not disclose that the appraisal value is determined based on advertisements for sales of similar vehicles and estimates from third party evaluation services.
receiving a first vehicle appraisal value from the system server, wherein the first appraisal value is generated by the system server and is based on recent sales of similar vehicles, advertisements for sales of similar vehicles, and estimates from third party evaluation services (Tadayon [0066] A tool to help determine a suggested sales price for an inventory item such as a vehicle. This tool determines a suggested sales price based, at least in part, on information obtained from an internal marketing channel, an external marketing channel, a third party, historical sales data and/or customer input. These sources may further include third party auction websites, third party sales websites and third party valuation websites. Some or all of these information sources may be utilized to ultimately determine a suggested sales price that may reflect similar, recent and/or local vehicle sales. In an exemplary embodiment, the present invention uses an application programming interface (API) to access information from third party websites such as eBay Motors, Google, and Vast.com. Information accessed from these websites may include pricing information, Year, Make, Model and Trim of a vehicle and mileage away from a given zip code. This information may allow a dealership manager to view local pricing and inventory information to price a vehicle appropriately. This exemplary embodiment gathers attributes to enable users to view pricing of comparable vehicles in a specific geographical area. Having vehicle cost, current price, available local inventory of similar vehicles, and other similar information may be a very valuable piece of information to have when pricing a vehicle appropriately).
Marr and Tadayon each recite the presentation of suggested pricing information to a seller generating a vehicle listing.  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the pricing determination of Tadayon for the pricing determination of Marr.  

Marr also disclose receiving one or more bids from the plurality of users, it does not explicitly recite that the one or more bids are used to generate a second appraisal value.
	Lutnick discloses methods and systems for exchanging fractional interests in a collection of assets. Lutnick discloses receiving one or more bids from the plurality of users to generate a second appraisal value (Lutnick [0208] information (e.g., rating and value information) about the one or more works of art may be determined, e.g., by a processor (e.g. one or more works of art may be re-rated each time a user bids on a work of art (e.g., a bidding process for a rental or a bidding process for purchase), a work of art is purchased (e.g., via the system or elsewhere in the world using a different purchase system, e.g., an auction at Christie's), or rating or value information is received (e.g., from a user, agent, or data provider); Lutnick [0216] value information may be determined based on bidding information (and other information), wherein the system may update value information over time, e.g., based on new bid and valuation information; Lutnick [0223] the system may value each work of art based on winning bid price, bidding history information, and other information; Lutnick [0228] a specific work of art may be appraised based on an original appraisal value (e.g., by system or an agent in a prior time period), a bid history (e.g., in points) for the work of art; Lutnick [0261] assets other than art (or assets that include art and other categories of assets) may be used (e.g. automobiles (e.g., exotic cars)); Lutnick [0262] systems and methods described herein may apply equally to assets other than art, such as automobiles).
Marr and Lutnick each recite the receipt of bids for users seeking to purchase rights to a product. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to further utilize bid data to update the appraisal value, as taught by Lutnick, in the system of Marr and Tadayon, since the claimed invention is merely a combination of old elements, 


Claim 2
	The combination of Marr, Tadayon and Lutnick, as shown above, disclose the limitations of claim 1. Marr further discloses wherein confirming the vehicle information is based on prompts from the mobile device to inspect one or more aspects of the vehicle (Marr [0021] in addition to providing answers to the make, model and year specific option questions, the seller can provide condition information (e.g., in the form of a standardized condition report having a fixed); Marr [0021] the condition information can be obtained by the seller device 104 as part of the auction listing process in which software in the seller device 104 steps the seller through a series of condition related questions in order to complete the standardized condition report; Marr [0075] answers to standardized vehicle condition questions are obtained [see also Marr [0076]-[0081] types of prompts for different aspects of the vehicle]; Marr [0082] the condition of the vehicle is automatically assessed based on the information obtained at 704-718; Marr [0083] At 722, a vehicle condition assessment report is provided as output).

Claim 3
	The combination of Marr, Tadayon and Lutnick, as shown above, disclose the limitations of claim 1. Marr further discloses wherein rating the vehicle condition is based on prompts from the mobile device to assign a rating to one or more aspects of the vehicle (Marr [0021] in addition to providing answers to the make, model and year specific option questions, the seller can provide condition information (e.g., in the form of a standardized condition report having a fixed); Marr [0021] the condition information can be obtained by the seller device 104 as part of the auction listing process in which software in the seller device 104 steps the seller 
Claim 4
	The combination of Marr, Tadayon and Lutnick, as shown above, disclose the limitations of claim 1. Marr further discloses further including obtaining images of the vehicle in response to prompts from the mobile device (Marr [0022] the seller device 104 can include a built-in imaging device and using the imaging device, the seller device 104 can obtain one or more images (or videos) of the vehicle 116; Marr [0035] one or more still or video images are obtained of the vehicle, wherein these images can be captured by an imaging device in the seller device (e.g., via a built-in camera in an iPhone), and the images can be obtained with guidance from software in the server or seller device (e.g. the server or seller device can prompt the seller to take images according to standard poses or vehicle orientations by using wire-frames to guide the framing of the image in the imaging device) [see also Marr [0076]])
Claim 9
The combination of Marr, Tadayon and Lutnick, as shown above, disclose the limitations of claim 1. Marr further discloses further including performing a detailed inspection of the vehicle based prompts from the mobile device (Marr [0021] the condition information can be obtained by the seller device 104 as part of the auction listing process in which software in the .


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marr 2012/0246036 A1) in view of Tadayon (U.S. Pub. No. 2009/0259505 A1) in view of Lutnick et al. (U.S. Publication No. 2011/0022542 A1) and further in view of Humble (U.S. Publication No. 2015/0206261 A1).

Claim 6
	The combination of Marr, Tadayon and Lutnick, as shown above, disclose the limitations of claim 1. Marr further discloses wherein the one or more bids comprise bids from one or more users (Marr [0025] a buyer can place a bid or make an offer for the vehicle 116, wherein the bids can be conditioned on an inspection of the vehicle 116; Marr [0057] an offer from the buyer is received, wherein the offer can include a bid price and can be conditional based on an inspection of the vehicle and confirmation of the vehicle condition and options) that have expressed an interest in one or more vehicles similar to the vehicle (Marr [0024] the buyers to which the new listing is sent can be selected from the group of all buyers registered in server computer 102 according to one or more criteria such as predicted interest of the buyer, indicated preferences of the buyer; Marr [0026] the vehicle listing can be pushed to a buyer's mobile phone based on predicted interest in the vehicle (e.g., due to wish list, buying history, scanning history, sales history, regional demand factors, or the like); Marr [0048] predicted buyer interest can be determined by a computer and can be based on information such as prior vehicle purchases, prior vehicle listings viewed, prior vehicle searches performed, buyer location, prior vehicle sales records). 
Marr discloses that the bids may be conditional, which strongly suggests that the bids are non-binding.
	Humble discloses online interactive bidding methods and systems user to sell products to customers. Humble more clearly discloses that the bids can be non-binding (Humble [0020] the original bid, any counteroffers, any bid counteroffers, and the election to purchase can be 
As shown above, Humble discloses that bides may be binding or non-binding. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the bid type (i.e. non-binding) of Humble for the bid type of Marr.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.


Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marr 20120246036 A1) in view of Tadayon (U.S. Pub. No. 2009/0259505 A1) in view of Lutnick et al. (U.S. Publication No. 2011/0022542 A1)  in view of Humble (U.S. Publication No. 2015/0206261 A1) and further in view of Pratt et al. (U.S. Publication No. 2010/0299190 A1).
Claim 7
	The combination of Marr, Tadayon, Lutnick and Humble, as shown above, disclose the limitations of claim 6. Marr further discloses the determination of buyer interest (Marr [0024] [0026] the vehicle listing can be pushed to a buyer's mobile phone based on predicted interest in the vehicle (e.g., due to wish list, buying history, scanning history, sales history, regional demand factors, or the like); Marr [0048] predicted buyer interest can be determined by a computer and can be based on information such as prior vehicle purchases, prior vehicle listings viewed, prior vehicle searches performed, buyer location, prior vehicle sales records), which strongly suggests, but does not explicitly disclose, the concept of an Agent, as recited herein.
Pratt disclose an automotive marketplace system for assisting consumers in Internet automobile transactions (Pratt [0002]). Pratt discloses wherein the one or more users each define an Agent, wherein an Agent is a software description of a vehicle of interest (Pratt [0084]: a vehicle purchaser interface allows users to enter the vehicle parameters to be searched; Pratt  [0085] the purchaser can further refine their search and/or change the priority assigned to different parameters; Pratt  [0085] a user will be allowed to save their search terms, and the system will alert the consumer when matches are found based on their search criteria via, for example, an email, mobile phone text alert, or listing within the purchaser interface).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to further characterize a mechanism for characterizing user interest, as taught by Pratt, in the combined system of Marr, Tadayon, Lutnick and Humble, since the claimed invention is just a combination of old elements, and in the combination each element merely would have 
Claim 8
	The combination of Marr, Tadayon, Lutnick, Humble and Pratt, as shown above, disclose the limitations of claim 7. Pratt further discloses wherein the system server compares the vehicle to a plurality of Agents and sends vehicle information to users who have defined an Agent matching the vehicle (Pratt [0084]: [0084] a vehicle purchaser interface allows users to enter the vehicle parameters to be searched; Pratt  [0085] the purchaser can further refine their search and/or change the priority assigned to different parameters; Pratt  [0085] a user will be allowed to save their search terms, and the system will alert the consumer when matches are found based on their search criteria via, for example, an email, mobile phone text alert, or listing within the purchaser interface).


Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marr 20120246036 A1) in view of Tadayon (U.S. Pub. No. 2009/0259505 A1) in view of Lutnick et al. (U.S. Publication No. 2011/0022542 A1) and further in view of Hirtenstein et al. (U.S. Publication No. 2008/0046383 A1).
Claim 10
The combination of Marr, Tadayon and Lutnick, as shown above, disclose the limitations of claim 9. Marr further discloses wherein the inspection comprises a plurality of Categories, wherein each Category comprises a plurality of Inspection Points (Marr [0069] the vehicle condition information can include an indication of any damage to the exterior of the vehicle, a rating of the interior of the vehicle (e.g., carpet, seats, headliner, door panels and dashboard), rating of Mechanical components (e.g., engine, transmission, air conditioner, brakes, exhaust, power windows/doors/locks, sound equipment, tires, mileage, etc.). Marr further discloses that the condition of the vehicle is automatically assessed based on the information and that a vehicle condition assessment report is provided as output (Marr [0082]-[0083]), which strongly suggests that each feature is “important” and thus “assigned an Important Point.”
Hirtenstein discloses a system and method for providing a score for a used vehicle. Hirtenstein more explicitly discloses wherein each Inspection point is assigned an Importance Point (Hirtenstein [0028] the system retrieves vehicle specifications as well as reported history items; Hirtenstein [0029] using information related to a large number of vehicles to create and apply multi-layer filters that automatically organize and manage incoming vehicle data to provide vehicle scores, wherein the process helps determine which factors are more or less important; Hirtenstein [0030] factors may be translated into numerical values through a second filter layer and a third layer filter comprises a weight assigned to each factor based on the relative importance of each factor in the overall score; Hirtenstein [0030]: this third layer filter 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include further characterization of importance points for vehicle features, as taught by Hirtenstein, in the combined system of Marr, Tadayon and Lutnick, since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  In addition, one of ordinary skill in the art would have been motivated to do so because it is often difficult to accurately compare different used cars, both between two or more cars having similar or identical make, model, and year as well as among all used cars (Hirtenstein [0006]).
 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY J FLYNN whose telephone number is (571)272-9855.  The examiner can normally be reached on Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ABBY J FLYNN/Primary Examiner, Art Unit 3625